Citation Nr: 0619860	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  96-27 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee.

2.  What evaluations are warranted for post-operative 
residuals of a medial meniscal tear of the left knee, with 
arthritis, from October 1, 1994?

3.  What evaluations are warranted for degenerative arthritis 
of the dorsal and lumbar spine from October 1, 1994?

4.  What evaluations are warranted for bronchial asthma from 
October 1, 1994?


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to May 
1979 and from April 1982 to September 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating action of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal also arises from a May 1998 rating action (styled 
as a supplemental statement of the case) by which the 
veteran's service-connected arthritis of the dorsal spine was 
recharacterized, effective from October 16, 1997, as 
arthritis of the lumbosacral spine with arthritis of the 
dorsal spine by x-ray evidence only, with a 10 percent 
evaluation assigned for the back disorder as a whole 
effective October 16, 1997.

By an October 2001 Decision Review Officer (DRO) decision, 
the veteran was granted a 20 percent evaluation effective 
from April 21, 1999, for post-operative medial meniscal tear 
of the left knee with arthritis.  Also by that decision, the 
DRO granted a 10 percent rating effective from January 22, 
1996, for degenerative joint disease of the dorsal and lumbar 
spine, and a 20 percent rating for that disorder effective 
June 8, 1999.

In February 2003, the Board remanded the case for a travel 
Board hearing.  In a May 2003 statement the veteran withdrew 
his request for that hearing.  In April 2004, the Board 
denied the claim of entitlement to service connection for 
arthritis of the hands and remanded all the remaining issues 
to the RO for further development.

A review of the claims files show that the veteran, in May 
2005, raised a claim of entitlement to service connection for 
residuals of a right meniscus tear.  This issue, however, is 
not currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The preponderance of the evidence of the record does not 
establish that the veteran has arthritis of the right knee.

2.  From October 1, 1994, to April 20, 1999, the veteran's 
left knee disorder was not manifested by evidence of either 
moderate instability, flexion limited to 30 degrees, or 
extension limited to 15 degrees even taking into account his 
complaints of pain.

3.  Since April 21, 1999, the veteran's left knee disorder is 
not manifested by evidence of either moderate instability, 
evidence of flexion limited to 30 degrees, or extension 
limited to 15 degrees, even taking into account his 
complaints of pain.

4.  From October 1, 1994, to January 21, 1996, the veteran's 
low back disorder was not manifested by disability analogous 
to a mild intervertebral disc syndrome even taking into 
account his complaints of pain.

5.  From January 22, 1996, to June 7, 1999, the veteran's low 
back disorder was not manifested by disability analogous to a 
moderate intervertebral disc syndrome even taking into 
account his complaints of pain.

6.  From June 8, 1999, to September 22, 2002, the veteran's 
low back disorder was not manifested by disability analogous 
to a severe intervertebral disc syndrome even taking into 
account his complaints of pain. 

7.  Since September 23, 2002, the veteran's low back disorder 
has not caused incapacitating episodes that required bed rest 
prescribed by a physician and treatment by a physician having 
a total duration of at least six weeks during the past twelve 
months.  The disorder is not manifested by any sciatic nerve 
paralysis.

8.  From October 1, 1994, to January 21, 1996, the veteran's 
low back disorder was not manifested by x-ray evidence of 
arthritis with any limitation of lumbar motion, or 
lumbosacral strain with characteristic pain on motion, even 
taking into account his complaints of pain.

9.  From January 22, 1996, to June 7, 1999, the veteran's low 
back disorder was not manifested by disability analogous to a 
moderate limitation of motion or a lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion in a standing position, even taking into account 
his complaints of pain.

10.  From June 8, 1999, to September 26, 2003, the veteran's 
low back disorder was not manifested by a vertebral fracture, 
ankylosis, a severe limitation of lumbar motion, or by a 
listing of the whole spine, a positive Goldthwaite's sign, or 
a marked limitation of forward bending, even taking into 
account his complaints of pain. 

11.  Since September 26, 2003, the veteran's low back 
disorder has not been manifested by evidence of favorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less, even taking into account his complaints of pain.

12.  From October 1, 1994, to October 6, 1996, the veteran's 
bronchial asthma was not manifested by severe bronchial 
asthma manifested by asthmatic attacks at least once a week, 
marked dyspnea on exertion between attacks with only 
temporary relied by medication; and by the preclusion of more 
than light manual labor.

13.  Since October 7, 1996, the veteran's bronchial asthma 
had not been manifested by pulmonary function tests that show 
either a Forced Expiratory Volume at one second, or the ratio 
of Forced Expiratory Volume at one second to Forced Vital 
Capacity to be between 40 and 55 percent of predicated value; 
or a need for monthly visits to a physician for required care 
of exacerbations; or at least three courses of systemic 
corticosteroids per year.

CONCLUSIONS OF LAW

1.  Arthritis of the right knee was not incurred or 
aggravated by military service; and it cannot be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.655 (2005).

2.  The veteran has not met the criteria for higher 
evaluations for his left knee disorder at any time during the 
pendency of his appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 220 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2005).

3.  The veteran has not met the criteria for higher 
evaluations for his low back disorder at any time during the 
pendency of his appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5289, 5293, 5295 (2003); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 5237, 5242, 
5243 (2005).

4.  The veteran has not met the criteria for a higher 
evaluation for his bronchial asthma at any time during the 
pendency of his appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107; 38 C.F.R. § 4.97, Diagnostic Code 6602 
(1995); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.20, 4.97, 
Diagnostic Code 6602 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in August 2002 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating and an 
effective date for service connection issue on appeal, and an 
effective date for the increased rating claims on appeal.  
The claims were readjudicated in a November 2005 supplemental 
statement of the case.  The failure noted above is harmless 
because the preponderance of the evidence is against the 
appellant's claims, and any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the appealed 
from rating decisions the content of the notices provided to 
the appellant have fully complied with the requirements of 
that statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, a 
review of the record shows VA obtained all service medical 
records and all identified postservice records, including the 
claimant's records from Luke S. Loveys, M.D., Rochester 
General Hospital, Dr. James Mark, Ryan Chiropractic, John A. 
Porter, M.D., Geneva General Hospital, Red Creek Orthopedics, 
Interlake Orthopedic Surgery including all of Drs. Helen 
Wong's and Mark's records, John Avanzato, M.D., Orthopedics 
Plus, as well as the Albany, Syracuse, and Buffalo VA Medical 
Centers.  VA also obtained several VA examinations of the 
veteran to obtain medical opinion evidence as to whether he 
had arthritis in his right knee as well as the severity of 
his service connected left knee, low back, and asthma 
disorders, including under the old and new rating criteria. 

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the appellant, that error is harmless since there is 
no evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

The Service Connection Claim

The veteran argues that current right knee arthritis is due 
to injuries sustained while in military service.  It is 
requested that the veteran be afforded the benefit of the 
doubt.  

The law provides that service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Arthritis, if manifest to a degree 
of 10 percent within one year after separation from active 
duty, may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With the above criteria in mind, while service medical 
records show the veteran's complaints and/or treatment for 
right knee problems on a number of occasions, and while the 
June 1994 retirement examination noted arthritis in "knees, 
fingers, and shoulders," the service medical records are 
negative for x-ray evidence of right knee arthritis.  In 
fact, December 1977 and February 1983 right knee x-rays were 
normal.  

Postservice, while the record shows the veteran's complaints 
and/or treatment for right knee problems dating back to an 
October 1979 VA examination with a diagnosis of right knee 
arthritis by an October 1998 VA orthopedic examiner, they are 
also negative for x-ray evidence of right knee arthritis.  
See VA examination right knee x-rays dated in October 1979, 
March 1999, and December 2004; a VA x-ray dated in April 
1999; Dr. Wong x-rays dated in July 1998; and Orthopedic Plus 
x-rays dated in April 1999.

Moreover, a January 1995 VA general examiner, a March 1999 VA 
orthopedic examiner, and a December 2004 examiner each opined 
that there was no evidence of arthritis in the right knee.  

The Board finds that it will give more evidentiary weight to 
opinions provided by the January 1995, March 1999, and 
December 2004 VA examiners than the opinion provided by the 
October 1998 VA examiner, because these opinions are not only 
consistent with the veteran's medical history being negative 
for x-ray evidence of right knee arthritis, but the October 
1998 VA orthopedic examiners diagnosis of right knee 
arthritis is based entirely on the veteran's self report that 
recent right knee x-rays  showed arthritis.  Further, the 
1995, 1999, and 2005 opinions were provided after the 
examiners reviewed the entire record on appeal, including 
service and postservice medical records, as well as a review 
of right knee x-rays.  Evans, 12 Vet. App. at 30.  

Accordingly, the preponderance of the evidence is against 
finding that the veteran has arthritis of the right knee.  
See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there).  In view of 
the foregoing, the Board finds that the weight of the 
evidence is against entitlement to service connection for 
arthritis of the right knee.  Accordingly, this claim is 
denied.

The Higher Evaluation Claims

The veteran contends that his service-connected left knee and 
low back disorders, as well as his asthma, are manifested by 
increased adverse symptomatology that warrant increased 
ratings.  It is requested that the veteran be afforded the 
benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2005).  In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson.

The Left Knee

An August 1995 rating decision granted service connection for 
post-operative medial meniscal tear of the left knee with 
arthritis and rated it as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (recurrent 
subluxation or lateral instability of the knee), effective 
from October 1, 1994.  The RO, in the November 1995 statement 
of the case, conceded that the veteran's left knee disability 
was also ratable as limitation of motion under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 (limitation of flexion) and 
5261 (limitation of extension).  An October 2001 Decision 
Review Officer (DRO) decision granted a 20 percent evaluation 
for the left knee disorder under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257 - 5259 (symptomatic removal of the 
semilunar cartilage), effective from April 21, 1999.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, moderate 
recurrent subluxation or lateral instability will be rated as 
20 percent disabling.  Severe recurrent subluxation or 
lateral instability warrants a 30 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, a dislocation 
of the semilunar cartilage with frequent episodes of 
"locking" pain, and effusion into the joint will be rated 
as 20 percent disabling. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of 
the knee is limited to 45 degrees a 10 percent rating is in 
order.  If flexion of the knee is limited to 30 degrees a 20 
percent rating is in order.  If flexion of the knee is 
limited to 15 degrees a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension 
of the knee is limited to 10 degrees a 10 percent rating is 
in order.  If extension of the knee is limited to 15 degrees 
a 20 percent rating is in order.  If extension of the knee is 
limited to 20 degrees a 30 percent rating is in order.  

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In DeLuca, the Court explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' 
(§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. 

The VA General Counsel has held that separate ratings may be 
assigned in cases where the service-connected disability 
includes both arthritis and instability, provided that the 
degree of disability is compensable under each set of 
criteria.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  The basis for 
this opinion was that the applicable rating criteria, 
"suggest that those Codes apply either to different 
disabilities or to different manifestations of the same 
disability."  Id. 

The VA General Counsel has also held that separate ratings 
may be assigned in cases where a service-connected knee 
disability includes both a compensable limitation of flexion 
under Diagnostic Code 5260, and a compensable limitation of 
extension under Diagnostic Code 5261 provided that the degree 
of disability is compensable under each set of criteria.  
VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for 
the opinion was a finding that a limitation in planes of 
movement were each compensable.  Id.

Because the RO has established staged ratings - 10 percent 
for the left knee disorder from October 1, 1994, to April 20, 
1999, and 20 percent from April 21, 1999, the Board must 
likewise adjudicate these claims taking into account these 
time periods.

From October 1, 1994, to April 20, 1999

VA treatment records show the veteran's periodic complaints 
and/or treatment for left knee pain.  See VA treatment 
records dated from April 1995 to April 1999; and VA x-rays 
dated in October 1997 and April 1999.  However, on 
examination, the left knee had full range of motion.  See VA 
treatment records dated in May 1997 and April 1999.  
Likewise, the left knee did not have any laxity.  See VA 
treatment record dated in April 1999.  

The veteran appeared for a VA examination in October 1997.  
At that time, he complained of left knee pain and periodic 
"catching" before and after his 1992 left knee meniscal 
resection.  On examination, he had full range of motion with 
extension to 0 degrees and flexion to 140 degrees.  There 
were no signs of laxity, swelling, or deformity.  However, he 
had tenderness at the end of flexion, significant tenderness 
to palpation, some guarding with provocative maneuvers, and a 
significant click and pain with pivot shift.  The lower 
extremities had 5 over 5 muscle strength without abnormal 
tone or atrophy.  

As to Diagnostic Code 5258, while the veteran complained of 
periodic "catching" at his October 1997 VA examination, 
problems with "catching," "locking" and/or effusion were 
not objectively confirmed at that examination or in any of 
the other medical records for this time period.  Therefore, 
because there is no competent evidence of frequent episodes 
of "locking" pain and joint effusion, an increased rating 
for the left knee is not warranted for this time period under 
38 C.F.R. § 4.71a, Diagnostic Code 5258.

As to Diagnostic Code 5257, the October 1997 VA examiner and 
the VA treatment records were uniform in reporting that the 
veteran did not have any knee instability.  Therefore, 
because there is no evidence of more than "slight" left 
knee subluxation or instability, an increased rating for that 
joint is not warranted for this time period under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

As to Diagnostic Codes 5260 and 5261, left knee range of 
motion studies found in the record for this time show full 
knee motion.  38 C.F.R. § 4.71, Plate II (2005).  Therefore, 
because left knee flexion was not limited to 30 degrees and 
extension was not limited to 15 degrees, a higher evaluation 
is not warranted for this time period under these Diagnostic 
Codes based on the objective clinical findings of loss of 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
Likewise, because left knee flexion was not limited to 45 
degrees and extension was not limited to 10 degrees, separate 
evaluations under Diagnostic Code 5260 and/or Diagnostic 
Code 5261 are not warranted for this time period.  VAOPGCPREC 
23-97; VAOPGCPREC 9-98; VAOPGCPREC 09-04.

Although a higher evaluation may be assigned on account of 
pain causing additional functional loss, DeLuca, the salient 
point here is that even though the veteran complains of pain, 
consideration of 38 C.F.R. §§ 4.40, 4.45 does not lead the 
Board to conclude that the functional losses he experiences 
in his left knee equate to the criteria for a 20 percent 
rating under either Diagnostic Code 5260 or Diagnostic 
Code 5261, or separate compensable ratings under these same 
Diagnostic Codes.

Specifically, while the veteran complained of left knee pain 
and while the October 1997 VA examiner noted problems with 
tenderness at the end of flexion, significant tenderness to 
palpation, some guarding with provocative maneuvers, and a 
significant click and pain with pivot shift, neither that VA 
examination report nor any treatment record noted objective 
evidence of left knee swelling, tenderness, heat, etc.  
38 C.F.R. §§ 4.40, 4.45.  Furthermore, the October 1997 VA 
examiner opined that the left knee had a full range of motion 
with no signs of swelling or deformity.  

Accordingly, even if the Board conceded that the veteran's 
pain resulted in additional limitation of flexion and/or 
extension of several degrees, he would still need a 
significant loss of motion to warrant a higher evaluation 
under Diagnostic Code 5260 or Diagnostic Code 5261 or 
separate compensable ratings under these same Diagnostic 
Codes.  As reflected above, such is not present.  Therefore, 
even taking into account the veteran's losses due to pain, 
the Board concludes that his adverse symptomatology does not 
equate to the criteria for either a higher or a separate 
evaluation under Diagnostic Code 5260 and/or Diagnostic 
Code 5261 for this time period.  38 C.F.R. §§ 4.2, 4.3, 4.7, 
4.45, 4.71a; DeLuca.  

Since April 21, 1999

Voluminous VA and/or private treatment records show the 
veteran's periodic complaints and/or treatment for left knee 
pain.  See VA treatment record dated in November 1999; VA x-
rays dated in August 1999 and November 2004; Orthopedic Plus 
x-rays dated in April 1999; and Drs. Wong's and Mark's 
treatment records dated from July 1998 to October 2001.

As to his adverse symptomatology, a November 1999 VA 
treatment record reported that, while the left knee was 
tender with a positive McMurray's sign, 0 to 130 degrees of 
motion was shown, and there was no instability or swelling.  

Drs. Wong's and Mark's treatment records, dated from July 
1998 to October 2001, show the veteran's complaints and/or 
treatment for internal derangement of the left knee leading 
to a January 2000 partial meniscectomy and his postoperative 
care.  

Dr. Wong's pre-surgical treatment records dated from June 
1999 to January 2000 noted problems with left knee pain, 
swelling, and/or effusion.  

As to left knee range of motion, in Dr. Wong's records show 
that in June 1999 it was from 0 to 120 degrees, in March 2000 
it was full without tenderness or crepitus, in December 2000 
it was full without effusion but with some tenderness, in 
February 2001 it was full with some tenderness, and in April 
2001 it was good with some tenderness. 

As to instability, Dr. Wong's October 1999 treatment record 
reported that the left knee was "slightly loose."  His 
subsequent November 1999 and April 2001 treatment records 
included the opinion that the left knee did not have any 
instability.  Moreover, while the veteran complained of 
problems with buckling in a March 2000 treatment records, he 
denied having a problem with buckling in October 1999 and 
December 2000 treatment records.  

The veteran appeared for a VA orthopedic examination in 
December 2004.  At that time, no specific complaints were 
made as to the left knee.  On examination, the left knee 
showed extension to 0 degrees and flexion to 135 degrees.  
There were no signs of effusion or deformity.  It was opined 
that left knee stability was good.  The veteran ambulated 
without a significant limp.  The left knee was tender to 
palpation and had minimal crepitus.  The veteran complained 
of pain with a stress maneuver.  Quadricep strength was 5/5.  
The examiner opined that on repetitive motion of the knees 
"testing for pain, weakness, and fatigability, showed no 
change of range of motion or pain pattern that had been 
described prior to activity."

As to Diagnostic Code 5257, while Dr. Wong opined in October 
1999 that the veteran's left knee was "slightly loose," no 
physician since that time including Dr. Wong, has opined that 
the veteran's left knee was unstable.  In fact, Dr. Wong in 
November 1999 and April 2001, and the VA examiner in December 
2004, specifically opined that there was no left knee 
instability.  Therefore, because there is no evidence in the 
record that suggests more than "moderate" subluxation or 
instability in the left knee, an increased rating for the 
left knee is not warranted for this time period under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.

As to Diagnostic Codes 5260 and 5261, while a June 1999 
treatment record from Dr. Wong noted left knee from 0 to 120 
degrees and a November 1999 VA treatment record noted left 
knee motion from 0 to 130 degrees, all of Dr. Wong's 
subsequent records reported that the left knee had full range 
of motion and the December 2004 VA examiner reported that 
range of motion was 0 to 135 degrees.  

Accordingly, because left knee flexion at its worse was not 
limited to 15 degrees and extension was not limited to 20 
degrees, a higher evaluation is not warranted for this time 
period under these Diagnostic Codes based on the objective 
clinical findings of loss of motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261. 

Likewise, because left knee flexion was not limited to 45 
degrees and extension was not limited to 10 degrees, separate 
evaluations under Diagnostic Code 5260 and/or Diagnostic 
Code 5261 are not warranted for this time period.  VAOPGCPREC 
23-97; VAOPGCPREC 9-98; VAOPGCPREC 09-04.

Although a higher evaluation may be assigned on account of 
pain causing additional functional loss, DeLuca, even though 
the veteran complains of pain, consideration of 38 C.F.R. 
§§ 4.40, 4.45 does not lead the Board to conclude that the 
functional losses he experiences in his left knee equate to 
the criteria for a 30 percent rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, or separate compensable 
ratings under these same Diagnostic Codes.

Specifically, while the veteran complained of pain in his 
left knee, while a June 1999 treatment record from Dr. Wong 
noted swelling and effusion, and while the December 2004 VA 
examiner noted that the left knee was tender to palpation, 
with minimal crepitus, and the veteran complained of pain 
with a stress maneuver; none of the more contemporaneous 
evidence of record, including those provided by Dr. Wong, 
show objective evidence of knee swelling, tenderness, heat, 
etc.  38 C.F.R. §§ 4.40, 4.45.  Furthermore, the December 
2004 VA examiner opined that, on repetitive motion of the 
knees, "testing for pain, weakness, and fatigability, showed 
no change of range of motion or pain pattern that had been 
described prior to activity."

Accordingly, even if the Board conceded that the veteran's 
pain resulted in disability that equated to an additional 
limitation of flexion and/or extension of several degrees, he 
would still need a significant loss of motion to warrant a 
higher evaluation under Diagnostic Code 5260 or Diagnostic 
Code 5261, or separate compensable ratings under these same 
Diagnostic Codes.  As reflected above, such is not present.  
Therefore, even taking into account the veteran's losses due 
to pain, his adverse symptomatology does not equate to the 
criteria for either a higher or a separate evaluation under 
Diagnostic Code 5260 and/or Diagnostic Code 5261.  38 C.F.R. 
§§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca.  

In light of the foregoing, the claims for higher evaluations 
for a left knee disorder are denied.  This is true throughout 
the time during which his claims have been pending.  
Fenderson.

The Low Back Disorder

An August 1995 rating decision granted service connection for 
dorsal arthritis and rated it as non compensably disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative 
arthritis), effective from October 1, 1994  A June 1998 
rating decision recharacterized the disorder as arthritis of 
the lumbosacral spine with x-ray evidence of dorsal arthritis 
and rated it as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 - 5295 (lumbosacral strain), effective 
from October 16, 1997.  An October 2001 DRO decision assigned 
January 22, 1996, as the effective date for the 10 percent 
disability rating for lumbar and dorsal spine arthritis and 
granted a 20 percent rating effective June 8, 1999.  The 
October 2001 supplemental statement of the case conceded that 
the veteran's low back disorder was also ratable as 
intervertebral disc syndrome under then 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Since the veteran filed his claim there have been a number of 
changes in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a, including 
intervertebral disc syndrome.  The new criteria for rating 
intervertebral disc syndrome became effective September 23, 
2002.  Further, additional regulatory changes for rating all 
other back disorders became effective September 26, 2003, but 
these did not change the way intervertebral disc syndrome was 
rated, except for renumbering Diagnostic Code 5293 as 
Diagnostic Code 5243.  See 68 Fed. Reg. 51454-56 (Aug. 27, 
2003).  69 Fed. Reg. 32449 (June 10, 2004) corrected a 
clerical error in the Federal Register publication of 
August 27, 2003.  

The supplemental statements of the case issued in April 2005 
notified the veteran of the new rating criteria.  
Accordingly, adjudication of his claim may go forward.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Given the change in law, VA may only apply the old rating 
criteria for evaluating intervertebral disc syndrome prior to 
September 23, 2002, may only apply the old rating criteria 
for evaluating all other back disorders for the period prior 
to September 26, 2003, and the new rating criteria 
thereafter.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  

Because the RO has established staged ratings - a non 
compensable rating from October 1, 1994, to January 21, 1996; 
10 percent from January 22, 1996, to June 7, 1999; and 20 
percent from June 8, 1999, the Board must likewise adjudicate 
these claims taking into account these time periods.

Prior to September 23, 2002, an intervertebral disc syndrome 
with "mild" symptoms warranted a 10 percent rating; 
symptoms compatible to "moderate" recurring attacks 
warranted a 20 percent rating; and symptoms compatible with 
"severe" recurring attacks with only intermittent relief 
warranted a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

Effective September 23, 2002, the veteran is entitled to 40 
percent rating if the intervertebral disc syndrome is 
manifested by incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past twelve months.  An incapacitating episode is defined as 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a 
(2005).

Prior to September 26, 2003, Diagnostic Code 5003 provided a 
10 percent rating for x-rays evidence of arthritis with 
painful limitation of motion.  Diagnostic Code 5285 provided 
a 60 percent rating for a fracture of the vertebra without 
cord involvement but leading to abnormal mobility requiring a 
neck brace and provides an additional 10 percent for lost 
motion when there is demonstrable service connected vertebral 
deformity.  Diagnostic Code 5289 provided a 40 percent rating 
for ankylosis of the lumbar spine at a favorable angle.  
Diagnostic Code 5292 provided a 10 percent rating for a 
"slight" limitation of lumbar motion, a 20 percent rating 
for a "moderate" limitation of lumbar motion, and a 40 
percent rating for a "severe" limitation of lumbar motion.  
38 C.F.R. § 4.71a (2003).  Diagnostic Code 5295 provided a 10 
percent rating for a lumbosacral strain with characteristic 
pain on motion; a 20 percent rating for a lumbosacral strain 
with muscle spasm on extreme forward bending, a loss of 
lateral spine motion in a standing position; and a 40 percent 
rating for a lumbosacral strain with listing of the whole 
spine to opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a 
(2003).

Effective September 26, 2003, the veteran is entitled to a 40 
percent rating for his low back disorder if it is manifested 
by forward flexion of the thoracolumbar spine to 30 degrees 
or less or if there is favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a (2005).

Intervertebral Disc Syndrome
From October 1, 1994, to January 21, 1996

The veteran's low back disorder was assigned a noncompensable 
rating for this time period.  A review of the records 
generated during this time period reveals VA and/or private 
treatment records show complaints and treatment for low back 
pain on one occasion in April 1995.  They are negative for 
adverse neurological symptomatology.  No relevant VA 
examination was held during this time.

Given the lack of adverse neurological symptomatology seen in 
the record, even when considering functional limitation due 
to pain and other factors identified in 38 C.F.R. §§ 4.40, 
4.45, the Board does not find that the veteran's functional 
losses equate to the debility contemplated by the 10 percent 
rating for an intervertebral disc syndrome under the old 
rating criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

From January 22, 1996, to June 7, 1999

The veteran's low back disorder was assigned a 10 percent 
rating for this time period.  VA and private treatment 
records during this time are negative for complaints, 
diagnoses, or treatment related to the low back except for a 
March 1996 VA treatment record showing his complaints of 
neurological problems in the lower extremities. 

At an October 1997 VA joints examination the veteran 
complained of chronic low back pain primarily in the lower 
aspect of the spine which pain was aggravated by lifting, 
driving for long periods of time, and activity.  He denied 
having any problems with radicular pain, numbness, or focal 
muscle weakness.  On examination, there were no muscle 
spasms.  Sensation was intact to light touch and pinprick.  
There were no Hoffman's or clonus.  On plantar stimulation, 
his toes went downward.  Reflexes were plus 1 and symmetrical 
in the knees and ankles.  His gait was normal.  

Given the lack of adverse neurological symptomatology seen in 
the record, even when considering functional limitation due 
to pain and other factors identified in 38 C.F.R. §§ 4.40, 
4.45, the veteran's functional losses did not equate to the 
debility contemplated by the 20 percent rating for an 
intervertebral disc syndrome under the old rating criteria.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

From June 8, 1999, to September 22, 2002

The veteran's low back disorder was assigned a 20 percent 
rating for this time period.  VA and private treatment 
records during this time, as well as the June 1999 VA 
orthopedic examination, are negative for complaints, 
diagnoses, or treatment related to adverse neurological 
symptomatology.

Given the lack of adverse neurological symptomatology 
recorded during this period, even when considering functional 
limitation due to pain and other factors identified in 
38 C.F.R. §§ 4.40, 4.45, the veteran's functional losses did 
not equate to the debility contemplated by the 40 percent 
rating for an intervertebral disc syndrome under the old 
rating criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Since September 23, 2002

The veteran's low back disorder was assigned a 20 percent 
rating for this time period.  Given the applicable rating 
criteria, the Board finds that he is not entitled to a 40 
percent rating because since September 23, 2002, no physician 
has ever ordered bed rest due to his low back disorder.  In 
fact, the veteran told the December 2004 VA examiner that he 
had not had physician ordered bed rest in the last year.  
Therefore, because the record for the period since 
September 23, 2002, is negative for any evidence of physician 
ordered bed rest, the claim for a higher evaluation must be 
denied.  Id.

As to 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 2, the 
record does not show, and the veteran does not complain, of 
radiculopathy.  Therefore, a discussion of whether the 
veteran is entitled to a separate evaluation for his low back 
disorder because of sciatic nerve impairment is unnecessary.  
38 C.F.R. §§ 4.71a, 4.123, 4.124, 4.124a, Diagnostic 
Codes 5243, 8520, 8620, 8720 (2005); Esteban v. Brown, 
6 Vet. App. 259, 261 (1994). 

All Other Back Disorders

As to Diagnostic Codes 5285, there is no suggestion in the 
record that the veteran has a service connected fractured 
lumbar or dorsal vertebra.  See, e.g., VA examinations dated 
in October 1997 and June 1999; VA lumbosacral spine x-rays 
dated in January 1996, June 1999, and July 2000.  There being 
no demonstrable service connected vertebral deformity, a 10 
percent rating may not be added to the rating.  Furthermore, 
the service connected low back disorder did not include cord 
involvement requiring long leg braces.  

As to Diagnostic Code 5289, since the veteran was able to 
move his lumbosacral spine at all of his VA examinations, 
there was no evidence of ankylosis.  

Consequently, higher evaluations are not warranted for the 
veteran's service-connected low back disorder under 
Diagnostic Codes 5285 and 5289 at any time prior to 
September 25, 2003.  38 C.F.R. § 4.71a (2003).

From October 1, 1994, to January 21, 1996

The veteran's low back disorder was assigned a noncompensable 
rating for this time period.  The only relevant evidence in 
the record for this time period is an April 1995 VA treatment 
record that notes the veteran's complaints and treatment for 
low back pain.  On examination, his gait was slow with mild 
pain, straight leg raising was to 90 degrees with pain, and 
the back was tender.  The veteran was told to take Motrin, 
apply moist heat, and perform back exercises.  He was also 
given a note for work saying that he should not do any 
lifting over 20 pounds for three days.

As to Diagnostic Code 5003, Diagnostic Code 5292, and 
Diagnostic Code 5295, while the record included objective 
evidence of low back tenderness, it is was negative for x-ray 
evidence of arthritis or lost lumbosacral motion.  In this 
regard, while a January 22, 1996, VA treatment record 
includes the opinion that a January 8, 1996, lumbosacral x-
ray shows minimal degenerative joint disease, the actual 
January 22, 1996, x-ray report did not diagnosis degenerative 
joint disease.  Therefore, based on the objective clinical 
findings, a compensable rating was not warranted under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5295 (2003).

As to pain on use, while the VA medical records generated 
during this time noted complaints and/or treatment for low 
back tenderness, they were negative for reduced motion.  
Moreover, VA treatment records did not contain any complaints 
of flare-ups, muscle spasms, or weakness.  Moreover, the 
claimed painful pathology was not objectively joined by such 
signs as disuse atrophy of the low back or lower extremity 
musculature.  Therefore, even when considering functional 
limitations due to pain and the other factors identified in 
38 C.F.R. §§ 4.40, 4.45, the Board does not find that the 
veteran's functional losses equated to the debility 
contemplated for a compensable rating for arthritis under 
Diagnostic Code 5003, limitation of lumbar motion under 
Diagnostic Code 5293, or a lumbosacral strain under 
Diagnostic Code 5295 for this period of time.  DeLuca; 
Fenderson; 38 C.F.R. § 4.71a.

From January 22, 1996, to June 7, 1999

The veteran's low back disorder was assigned a 10 percent 
rating.  VA and private treatment records during this time 
are negative for complaints, diagnoses, or treatment related 
to the low back except for a March 1996 VA treatment record.  
The record also included an October 1997 lumbosacral spine x-
ray that diagnosed degenerative joint disease and a June 1999 
lumbosacral spine x-ray that was negative for degenerative 
joint disease.  

At the October 1997 VA joints examination, the veteran 
complained of chronic low back pain primarily in the lower 
aspect of the spine which pain was aggravated by lifting, 
driving for long periods of time, and activity.  On 
examination, the lumbosacral spine had forward flexion to 80 
degrees, backward extension to 30 degrees, bilateral lateral 
flexion to 30 degrees, and bilateral rotation to 40 degrees.  
There were no muscle spasms.  There was tenderness to 
palpation.  He had good posture and did not have scoliosis.  
X-rays showed mild degenerative changes.

As to Diagnostic Code 5292, the limitation of motion 
demonstrated was not more than slight.  See 38 C.F.R. § 4.71a 
(2003).  As to Diagnostic Code 5295, no examiner reported 
that his low back disorder was manifested by muscle spasm on 
extreme forward bending or a loss of lateral spine motion in 
a standing position.  See 38 C.F.R. § 4.71a (2003).  
Therefore, based on the objective clinical findings that the 
low back disorder did not result in sufficiently reduced 
limitation of motion, an increased rating is not warranted 
under either Diagnostic Code 5292 or Diagnostic Code 5295 for 
this period of time.  Id.

As to pain on use, while a single VA treatment record noted 
complaints of pain and the veteran had tenderness to 
palpation at the October 1997 VA examination,  there were no 
complaints of flare-ups and on examination there were no 
muscle spasms or weakness.  Moreover, painful pathology was 
not objectively confirmed by such signs as disuse atrophy of 
the low back or lower extremities.  Therefore, even when 
considering functional limitations due to pain and the other 
factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board does 
not find that the veteran's functional losses equated to 
debility contemplated by the 20 percent rating for a 
limitation of lumbar motion under Diagnostic Code 5293 or a 
lumbosacral strain under  Diagnostic Code 5295 for this time 
period.  DeLuca; Fenderson; 38 C.F.R. § 4.71a.

From June 8, 1999, to September 25, 2003

The veteran's low back disorder was assigned a 20 percent 
rating for this time period.  July to December 2000 records 
from Ryan Chiropractic show the veteran complaints and 
treatment for low back pain.  The record also contains a 
June 8, 1999, VA lumbosacral spine x-ray that was normal and 
a July 2000 Ryan Chiropractic lumbosacral spine x-ray that 
showed mild scoliosis, but no significant degenerative 
changes.

The veteran appeared for a VA orthopedic examination in June 
1999.  At that time, he complained of low back pain, 
occasional muscle spasms at night, and morning stiffness.  He 
also complained that pain was aggravated by prolonged 
sitting, standing, and driving as well as going up and down 
stairs.  On examination, the veteran showed lumbar forward 
flexion to 60 degrees, backward extension to 10 degrees, left 
and right side bending to 30 degrees, and left and right 
rotation to 20 degrees.  The back was tender to palpation.  
The diagnosis was chronic degenerative intervertebral disc 
disease of the lumbar spine.

As to Diagnostic Code 5292, the limitation of motion 
demonstrated was not greater than moderate. See 38 C.F.R. 
§ 4.71a (2003).  As to Diagnostic Code 5295, no examiner 
reported the disorder was manifested by listing of the whole 
spine, a positive Goldthwaite's sign, or a marked limitation 
of forward bending.  Therefore, the objective clinical 
findings do not show that the low back disorder had 
sufficiently reduced limitation of motion so as to warrant an 
increased rating under either Diagnostic Code 5292 or 
Diagnostic Code 5295 for this time period.  Id.

As to pain on use, the July to December 2000 records from 
Ryan Chiropractic note the veteran's complaints and treatment 
for low back pain. Further, the June 1999 VA examiner noted 
that the back was tender to palpation with reduced lumbar 
motion.  On examination however there were no muscle spasms 
or weakness.  Moreover, painful pathology was not objectively 
confirmed by such signs as disuse atrophy of the low back or 
lower extremities.  Finally, the June 1999 VA examiner stated 
that he could not quantify the degree of disability that 
would be present during a flare-up.  Therefore, even when 
considering functional limitations due to pain and the other 
factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board does 
not find that the veteran's functional losses equated to 
debility contemplated by the 40 percent rating for either a 
limitation of lumbar motion under Diagnostic Code 5293, or a 
lumbosacral strain under Diagnostic Code 5295 during this 
time period.  DeLuca; Fenderson; 38 C.F.R. § 4.71a.

Since September 26, 2003

The veteran's low back disorder is assigned a 20 percent 
rating for this time period.  The Board finds however that he 
is not entitled to a 40 percent rating because the clinical 
records do not contain any evidence of spinal ankylosis since 
September 26, 2003.  See, for example, VA examination and x-
rays dated in December 2004.  Therefore, a higher rating 
cannot be assigned based on ankylosis.  Johnston v. Brown, 
10 Vet. App. 80 (1997). 

Next, as to whether the low back disorder results in 
thoracolumbar forward flexion being reduced to 30 degrees or 
less, December 2004 range of motion studies showed forward 
bending to 40 degrees.  Nothing in the record contradicts 
this finding.  Therefore, based on this objective clinical 
finding, the veteran's low back disorder does not result in 
sufficiently reduced limitation of motion to warrant an 
increased rating.  Consequently, an increased schedular 
rating is not warranted under 38 C.F.R. § 4.71a.

As to pain on use, the December 2004 VA examiner opined that, 
while there was slight discomfort to palpation, there were no 
deformity, muscle guarding or spasms, or Goldthwait sign.  
Once again, there was no evidence of low back or lower 
extremity disuse atrophy due to pain.  Moreover, the VA 
examiner in December 2004 opined that after repeated flexion 
and extension, testing for pain, weakness, and fatiguability, 
the veteran showed no change in his range of motion or pain 
pattern.  Therefore, because the 40 degrees of forward 
flexion observed by the December 2004 VA examiner took into 
account functional limitations due to pain and other factors 
identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca the Board 
finds that the forward flexion seen on examination is not 
limited to 30 degrees or less.  Indeed, under the new rating 
criteria, the disability must be manifested by a limitation 
of forward flexion to 30 degrees or less regardless whether 
there is or is not any evidence of painful pathology.  

Other Back Concerns

Each of the ways by which the back is ratable, other than 
some of those described in 38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2003), contemplates limitation of motion.  Therefore, 
assigning separate ratings on the basis of both limitation of 
motion and other symptoms, such as those set forth in 
Diagnostic Code 5293/5243, would be inappropriate.  38 C.F.R. 
§ 4.14 (2005).  

Moreover, while the veteran would be entitled to a separate 
disability rating for separate segments of the spine if 
ankylosis or limitation of motion involved more than one 
segment of the spine, nothing in the record shows that he 
meets this criterion.  38 C.F.R. § 4.71a, Diagnostic Code 
5285 (note); Also see lumbosacral spine x-rays dated in 
January 1996, June 1999, July 2000, and December 2004; VA 
examinations dated in October 1997, June 1999, and December 
2004.

In light of the foregoing the claims for higher evaluations 
for the low back disorder are denied.  This is true 
throughout the period of time during which his claim has been 
pending.  Fenderson.

Asthma

An August 1995 rating decision granted service connection for 
asthma and rated it as 30 percent disabling under 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (bronchial asthma), effective 
from October 1, 1994. 

Since the veteran filed his claim there has been a change in 
the criteria for rating respiratory disabilities under 
38 C.F.R. § 4.97.  The new criteria became effective 
October 7, 1996.  See 38 C.F.R. § 4.97 (1996); 38 C.F.R. 
§ 4.97 (2005).

The supplemental statements of the case starting in December 
1996 notified the veteran of the new rating criteria.  
Accordingly, adjudication of his claim may go forward.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Given the change in law, VA may only apply the old rating 
criteria for asthma from October 1, 1994, to October 6, 1996, 
and it may only consider the new rating criteria when rating 
asthma for the term beginning on October 7, 1996.  Kuzma.  

From October 1, 1994, to October 6, 1996

Under 38 C.F.R. § 4.97, Diagnostic Code 6602 (1996), a 60 
percent evaluation was warranted for severe bronchial asthma 
manifested by frequent asthmatic attacks (one or more a 
week), marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded.  Id.

With the above criteria in mind, the Board notes that VA 
treatment records, dated from October 1995 to August 1996, 
show the veteran periodically receiving treatment for asthma; 
which treatment included his use of medications.  

As to its severity, the records show the veteran being 
treated on one occasion in May 1996 for a persistent cough 
and yellow-green sputum.  At the August 1996 pulmonary 
function test, Forced Expiratory Volume at one second (FEV-1) 
was 88 percent and the ratio of FEV-1 to Forced Vital 
Capacity (FVC) (FEV-1\FVC) was 90 percent. 

The veteran appeared for a VA examination in January 1995.  
At that time, he reported that he had been treated on and off 
for asthma since 1985 and he took Beclovent twice a day and 
Proventil from two to four times a day.  He also complained 
that he occasionally wakes up at night.  The veteran denied 
ever having had to go to an emergency room in the last year 
because of his asthma.  On examination, his lungs were clear 
and heart sounds were normal.  The diagnosis was history of 
asthma, presently controlled with inhaled steroid and 
bronchondilator.

As reported above, the record is silent for complaints and/or 
treatment for frequent asthmatic attacks, marked dyspnea on 
exertion between attacks with only temporary relief from 
medication, or more than light manual labor precluded.  In 
fact, at the January 1995 VA examination, it was opined that 
his asthma was controlled with medication.  Therefore, 
because the record fails to show the veteran met any of the 
criteria required for severe bronchial asthma, the claim for 
a higher evaluation under the old criteria for this time 
period must be denied.  Fenderson; 38 C.F.R. § 4.97 (1996).



Since October 7, 1996

Under 38 C.F.R. § 4.97 Diagnostic Code 6602 (2005), a 60 
percent evaluation is warranted with an FEV-1 of 40 to 55 
percent of predicated value; or FEV-1/FVC of 40 to 55 percent 
of predicated value; or at least monthly visits to a 
physician for required care of exacerbations or; intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  Id.  The veteran is not 
required to meet each of the stated criteria in order to 
warrant an increased rating.  Rather, he need only meet one 
criterion because the criteria are listed in the alternative.  
See Johnson v. Brown, 7 Vet. App. 95 (1994).

Under new Diagnostic Code 6602, the Board finds that 
pulmonary function tests do not show he meets the criteria 
for the next higher evaluation.  Specifically, at the June 
1997 VA examination pulmonary function test, FEV-1/FVC was 
104 percent of predicated value and FEV-1/FVC was 99 percent 
of predicated value; at the June 1999 VA examination 
pulmonary function test, FEV-1 was 93 percent of predicated 
value and FEV-1/FVC was 91 percent of predicated value; at 
the September 2001 pulmonary function test, FEV-1 was 96 
percent of predicated value and FEV-1/FVC was 95 percent of 
predicated value; at the July 2002 pulmonary function test, 
FEV-1 was 104 percent of predicated value and FEV-1/FVC was 
95 percent of predicated value; at the November 2004 VA 
examination pulmonary function test, FEV-1 was 94 percent of 
predicated value and FEV-1/FVC was 93 percent of predicated 
value;  and at the April 2005 pulmonary function test, FEV-1 
was 102 percent of predicated value and FEV-1/FVC was 104 
percent of predicated value.

As to whether he meets any of the other criteria for a 60 
percent evaluation, a September 2004 VA treatment record 
shows his asthma causes "mild" dyspnea on exertion and he 
had three flights of stairs asthma.  VA treatment records for 
this time period also show that he continues on asthma 
medication.  See VA treatment records dated from December 
1996 to September 2005.  However, these same records show his 
asthma is most often characterized as stable.  Moreover, 
there is no indication that his asthma requires at least 
monthly visits to a physician or courses of systemic 
corticosteroids.  

Nothing reported at the June 1997, June 1999, or the November 
2004 VA pulmonary examinations changes the above 
observations.  

Because PFTs do not show his FEV-1 or FEV-1/FVC to be between 
40 and 55 percent of predicated value and the record does not 
show monthly visits to a physician or courses of systemic 
corticosteroids, the claim for a higher evaluation under new 
Diagnostic Code 6602 must also be denied.  38 C.F.R. § 4.97 
(2005).

In light of the foregoing the claim for a higher evaluation 
for bronchial asthma is denied.  This is true throughout the 
period of time during which his claim has been pending.  
Fenderson.

Conclusion

Based on the veteran's written statements to the RO, personal 
hearing testimony, and statements to VA examiners that his 
disabilities interfere with his obtaining and/or maintaining 
employment, the Board considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2005).  Although the veteran has described his 
problems as being so bad that they interfere with his 
obtaining and maintaining employment, the evidence does not 
objectively show an exceptional or unusual disability picture 
as would render impractical the application of the regular 
schedular rating standards.  Id.  There simply is no 
objective evidence that any of his disorders, acting alone, 
has resulted in frequent periods of hospitalization or in 
marked interference with employment.  

The Board acknowledges the record shows that his service 
connected disabilities cause lost time from work.  The Board 
does not dispute the fact that these disabilities affect 
employment.  Still, it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  Indeed, the assignment of a compensable evaluation 
reflects that the appellant's disorders are productive of an 
impairment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified in 
the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  Therefore, given the lack 
of objective evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes the 
criteria for submission for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

In reaching these conclusions the Board has not overlooked 
the veteran's written statements to VA and his statements to 
VA examiners or his personal hearing testimony.  Lay 
witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, lay statements 
as to the origins of a disability, the diagnosis of a current 
disability, and the severity of the disabilities are not 
probative because lay persons are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the Board assigns more weight to the objective 
medical evidence of record as outlined above.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for right knee arthritis is denied.

Entitlement to higher evaluations for post-operative 
residuals of a medial meniscal tear of the left knee, with 
arthritis; degenerative arthritis of the dorsal and lumbar 
spine; and bronchial asthma, at any time since October 1, 
1994, is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


